DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim amendments were received 04/27/2020 with pending independent Claims 12- 13 and dependent Claims 2-11, 14-23. Claims 1, 24-30 are cancelled.

Claim Objections
Claims 2-3, 6-11, 19-23 objected to because of the following informalities:  
Claims 2-3, 6-11, 19-23 currently refer to imprinted mouse genes with using a capital first letter followed by lower case, whereas imprinted human genes should be described using all capital letters. It is unclear if applicant is claiming gene expression for mouse or human.
Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11, 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 13, with Claims 2-11, 14-23 dependent upon Claim 13, includes the claim preamble language “treating said subject in need of treatment” with claim body element “treating said subject in need of treatment by administration of medication or other treatment in accordance with the determined benignity or malignancy of said tumor.”  Support for this claim element was not readily identified in the Specification and explicit citation to the Specification was not provided by the Applicant in the Remarks/Arguments submitted with the Claim Amendments to sufficiently comply with the written description requirement. 
Dependent Claim 2 provides a list of imprinted genes taken into consideration but the gene sequence (or sequence of interest within the gene) is not provided.
Dependent Claim 4 provides multiple formulas with analysis of the expression of a normal imprinted gene, a gene with loss of imprinting, and copy number variation. It is unclear how these formulas are calculated (binary observation, expression level intensity), how this formula considers that two or more genes are analyzed according to the claim in which it depends (Claim 13), and if the analysis is based on total genes within the nuclei or chromosome. The percentile calculations are not clearly described in the specification to sufficiently comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites a limitation pertaining to "are a combination of the 16 imprinted genes Z1 to Z16."  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the combination is 2 or more genes or a combination of all 16 genes. For purposes of examination, the claim will be interpreted that any two or more genes can be combined for gene expression analysis.
Claims 3, 6-11, 19-23 recites a limitation pertaining to "imprinted genes Z1 to Z16" in each claim and is dependent upon independent Claim 13.  There is insufficient antecedent basis for this limitation in each claim. Each of these claims depends on a claim that does not explicitly identify the gene. For purposes of examination, each claim will be interpreted as dependent upon Claim 2, which explicitly defines each imprinted gene Z1 to Z16.
Claims 9-11, 19-23 each refer to a list of genes but it is unclear if any gene is acceptable if the same gene is required or if multiple genes in combination are acceptable for defining expression level, loss of imprinting and copy number. It is also unclear if expression level, loss of imprinting and copy number are all required to define the grade or if only a single characteristic is necessary. There is insufficient antecedent basis for this limitation in each claim.
Claims 19 – 23 each refer to a classification “grade” that is not described in the claim in which it depends upon (Claim 13, Claim 18) and requires to be properly defined in the claim or in a preceding claim.  There is insufficient antecedent basis for this limitation in each claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al (US 2014/0024032).
Regarding Claim 12, Raj et al teach a device for determining the benignity or malignancy of a tumor (assay for determining chromosomal structural conformation in potentially cancerous cells; Figs 1-4 and ¶ [0010]-[0015]), comprising the following units: (1) sample unit for obtaining a test sample (cells are cultured and prepared for experimental analysis; ¶ [0087]); (2) a set of two or more distinct probes (up to 20 unique gene FISH probes; Figs 1B-C, 3A-I and ¶ [0069], [0088], [0097], [0100], [0107]) are selected based on an intron of each gene wherein the probes are specific for the sequence of an imprinted gene (FISH probes are used for labeling introns of the selected gene loci, wherein two or more probes can be used; Figs 3A-3I and ¶ [0069]-[0070], [0088], [0097], [0107]); (3) detection unit (microscope; ¶ [0091]) for performing in situ hybridization of the probe of step (2) to the test sample (a microscope is used to image the FISH probes; Figs 3C-3I and ¶ [0088], [0091], [0109]); (4) analysis unit (image analysis pipeline; ¶ [0092]) for analyzing microscopic images and determining the expression level of the imprinted gene (images were analyzed using spot recognition software to identify the genes marked with FISH probes; Figs 3C-I and ¶ [0092], [0108]-[0109]); wherein, the analysis unit is operated by calculating the total expression of the imprinted gene (the FISH probe is quantitatively analyzed to determine targeted gene expression level for imprinted genes; Figs 1B, 1C, 3, 4 and ¶ [0061]-[0065], [0081], [0107], [0114]-[0115]), the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation (expression of targeted imprinted genes and loss of normal allele-specific gene expression (loss of imprinting) with copy number variation from gene fraction or translocation is identified and quantified; ¶ [0067]-[0068], [0114]-[0118]), and grading the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation (gene expression can be quantified including spot identification rate, measuring gene expression, gene location and configuration, and profiling gene expression per chromosome; Figs 1B, 1C, 3, 4 and ¶ [0060]-[0065], [0077]-[0079], [0092], [0116]-[0118]), to determine the benignity or malignancy of a tumor (gene expression analysis can be applied to identify potentially cancerous cells; Fig 2, ¶ [0077], [0116]-[0118]).  

Regarding Claim 13, Raj et al teach a method for determining the benignity or malignancy of a tumor in a subject (method of using assay for determining chromosomal structural conformation in potentially cancerous cells; Figs 1-4 and ¶ [0009]-[0015]), and treating said subject in need of treatment (treatment of cells with transcription inhibition; Fig 7 and ¶ [0018], [0048]-[0050], [0089]) comprising Preliminary Amendment dated April 27, 2020(1) obtaining a test sample from said subject (human cells (from a patient) are obtained, cultured and prepared for experimental analysis; ¶ [0087]); (2) designing a probe (up to 20 unique gene FISH probes; Figs 1B-C, 3A-I and ¶ [0069], [0088], [0097], [0100], [0107]) specific for the sequence of an imprinted gene (FISH probes are used for labeling introns of the selected gene loci, wherein two or more probes can be used; Figs 3A-3I and ¶ [0069]-[0070], [0088], [0097], [0107]); (3) performing in situ hybridization of the probe of step (2) to the test sample (fluorescence in situ hybridization (FISH) with the probe is performed and a microscope is used to image the FISH probes; Figs 3C-3I and ¶ [0088], [0091], [0097], [0109]); and (4) analyzing microscopic images (images were analyzed using spot recognition software to identify the genes marked with FISH probes; Figs 3C-I and ¶ [0092], [0108]-[0109]) and calculating the expression of the imprinted gene (the FISH probe is quantitatively analyzed to determine targeted gene expression level for imprinted genes; Figs 1B, 1C, 3, 4 and ¶ [0061]-[0065], [0081], [0107], [0114]-[0115]), the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation (expression of targeted imprinted genes and loss of normal allele-specific gene expression (loss of imprinting) with copy number variation from gene fraction or translocation is identified and quantified; ¶ [0067]-[0068], [0114]-[0118]), and grading the expression of the gene with loss of imprinting and the expression of the imprinted gene with copy number variation (gene expression can be quantified including spot identification rate, measuring gene expression, gene location and configuration, and profiling gene expression per chromosome; Figs 1B, 1C, 3, 4 and ¶ [0060]-[0065], [0077]-[0079], [0092], [0116]-[0118]), to determine the benignity or malignancy of a tumor (gene expression analysis can be applied to identify potentially cancerous cells; Fig 2, ¶ [0077], [0116]-[0118]) and treating said subject in need of treatment by administration of medication or other treatment in accordance with the determined benignity or malignancy of said tumor (patient cancerous cells (HeLa cells are a cancer cell line) can be treated with Actinomycin D for transcription inhibition; Fig 7 and ¶ [0018], [0048]-[0050], [0089]).  
Regarding Claim 14, Raj et al teach the method according to claim 13 (as described above), wherein the test sample of step (1) is human tissue and/or cells (experimental cells are human cells; ¶ [0009], [0087]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 2014/0024032) in view of Ribarska et al (Specific changes in the expression of imprinted genes in prostate cancer) and Barrow et al (Aberrant methylation of imprinted genes is associated with…invasive breast cancer).
Regarding Claim 2, Raj et al teach the method according to claim 13 (as described above).
	Raj et al does not teach the imprinted genes include Z1 to Z16, and wherein the imprinted gene Z1 is Gnas, the imprinted gene Z2 is Igf2, the imprinted gene Z3 is Peg10, the imprinted gene Z4 is Igf2r, the imprinted gene Z5 is Mest, the imprinted gene Z6 is Plagll, the imprinted gene Z7 is Cdkn1c, the imprinted gene Z8 is Dcn, the imprinted gene Z9 is Dlk1, the imprinted gene Z10 is Gatm, the imprinted gene Z11 is Grb10, the imprinted gene Z12 is Peg3, the imprinted gene Z13 is Sgce, the imprinted gene Z14 is Slc38a4, the imprinted gene Z15 is Diras3, and the imprinted gene Z16 is Snrpn/Snurf.  
Ribarska et al is analogous art pertinent to the technological problem addressed in this application and teaches numerous imprinted genes associated with cancer including GNAS, IGF2, PEG10, Igf2r, MEST, PLAG1L, CDKN1C, DCN, DLK1, GATM, GRB10, PEG3, SGCE, SLC38A4, SNRPN (Figs. 1, 2 Table 1,  Genomic Imprinting and Regulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al with Ribarska et al including imprinted genes associated with cancer including GNAS, IGF2, PEG10, Igf2r, MEST, PLAG1L, CDKN1C, DCN, DLK1, GATM, GRB10, PEG3, SGCE, SLC38A4, SNRPN. Numerous genes are recognized to change in epigenetic regulation and associated with cancerous cells, which can then be focused upon as diagnosis potential or severity of cancer, as recognized by Ribarska et al. (Introduction).
Raj et al in view of Ribarska et al does not teach the imprinted genes include the imprinted gene Z15 is Diras3, and the imprinted gene Z16 is Snrpn/Snurf.   
Barrow et al  is analogous art pertinent to the technological problem addressed in this application and teaches numerous genes associated with cancer including IGF2, DIRAS3, GRB10, PEG3, MEST, SNRPN/SNURF (Abstract, Results).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al and Ribarska et al with Barrow et al including imprinted genes associated with cancer including DIRAS3 and SNRPN/SNURF. Imprinted genes that undergo numerous epigenetic changes, such as methylation, are known to be associated with cancer and therefore serve as markers of tumor-specific gene methylation, as recognized by Barrow et al (Introduction). 
Regarding Claim 3, Raj et al teach the method according to claim 13 (as described above), wherein the calculation of the imprinted gene expression comprises calculating the expression of combined imprinted genes (gene expression of multiple genes can be analyzed and quantified at the same time; 1C, ¶ [0021], [0060]).
Raj et al does not teach wherein the combined imprinted genes are a combination of the 16 imprinted genes Z1 to Z16.
Ribarska et al is analogous art pertinent to the technological problem addressed in this application and teaches numerous imprinted genes associated with cancer including GNAS, IGF2, PEG10, Igf2r, MEST, PLAG1L, CDKN1C, DCN, DLK1, GATM, GRB10, PEG3, SGCE, SLC38A4, SNRPN (as described in Claim 2).
Barrow et al  is analogous art pertinent to the technological problem addressed in this application and teaches numerous genes associated with cancer including IGF2, DIRAS3, GRB10, PEG3, MEST, SNRPN/SNURF (as described in Claim 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 2014/0024032) in view of Buendia et al (CA 2729554).
Regarding Claim 5, Raj et al teach the method according to claim 13 (as described above).
	Raj et al does not teach wherein the total expression of an imprinted gene, the expression of an imprinted gene with loss of imprinting and the expression of an imprinted gene with copy number variation are classified into 5 grades.
Buendia et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the total expression of an imprinted gene, the expression of an imprinted gene with loss of imprinting and the expression of an imprinted gene with copy number variation are classified into 5 grades (gene expression profile is used to determine the grade of the tumor; ¶ [0037]-[0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al with Buendia et al including the total expression of an imprinted gene, the expression of an imprinted gene with loss of imprinting and the expression of an imprinted gene with copy number variation are classified into 5 grades. Testing genetic expression level and classifying cancerous disease state from genetic results provides a preoperative diagnosis solution, as recognized by Buendia et al (¶ [0003]).

Regarding Claim 6, Raj et al in view of Buendia et al teach the method according to claim 5 (as described above), wherein Buendia et al teaches the 5 grades are classified respectively according to the total expression of an imprinted gene, the expression of an imprinted gene with loss of imprinting and the expression of an imprinted gene with copy number variation of the 16 imprinted genes Z1 to Z16. (gene expression profile is used to determine the grade of the tumor and uses a set of 16 genes in the analysis; ¶ [0024], [0037]-[0045]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 2014/0024032) in view of Ma et al (US 2012/0071343).
Regarding Claim 15, Raj et al teach the method according to claim 13 (as described above).
	Raj et al does not teach wherein the test sample of step (1) is needle biopsy sample.
Ma et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the test sample of step (1) is needle biopsy sample (test sample may be obtained using a needle biopsy technique; ¶ [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al with Ma et al including wherein the test sample of step (1) is needle biopsy sample. A needle biopsy sample is a direct method to access a sample from a patient and used for diagnosing or identifying a melanoma, as recognized by Ma et al (¶ [0103]).

Regarding Claim 16, Raj et al teach the method according to claim 13 (as described above).
	Raj et al does not teach wherein the in situ hybridization is RNAscope in situ hybridization (RNAscope in situ hybridization is the technique applied for gene analysis; ¶ [0106]).  
Ma et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the in situ hybridization is RNAscope in situ hybridization (RNAscope in situ hybridization is the technique applied for gene analysis; ¶ [0106]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al with Ma et al including wherein the in situ hybridization is RNAscope in situ hybridization. RNAscope in situ hybridization allows to rapidly develop RNA ISH assays for any candidate genes, thereby saving time and money, as recognized by Ma et al (¶ [0012]).
Regarding Claim 17, Raj et al in view of Ma et al teach the method according to claim 16 (as described above), wherein Ma et al teach the RNAscope in situ hybridization is performed by using singleplex or multiplex color assay kit or singleplex or multiplex fluorescence assay kit, preferably singleplex red/brown color assay kit or multiplex fluorescence assay kit (RNAscope in situ hybridization is applied using a fluorescence single molecule or multi-molecule approach; ¶ [0111]-[0112]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 2014/0024032) in view of Modlin (JP 2014512172).
Regarding Claim 18, Raj et al teach the method according to claim 13 (as described above).
	Raj et al does not teach wherein the benignity or malignancy of the tumor to be determined is classified asPreliminary Amendment dated April 27, 2020 benign tumor, malignant potential tumor, early malignant tumor, moderate malignant tumor, or advanced malignant tumor.
Modlin et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the benignity or malignancy of the tumor to be determined is classified asPreliminary Amendment dated April 27, 2020 benign tumor, malignant potential tumor, early malignant tumor, moderate malignant tumor, or advanced malignant tumor (the 2000 World Health Organization for tumor pathology uses a 5 tier standard analysis for diagnosis tumor status that consists of benign, uncertain potential malignancy, low-grade malignant, middle-grade malignant, and advanced malignancy;  ¶ [0292]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Raj et al with Modlin et al including the benignity or malignancy of the tumor to be determined is classified asPreliminary Amendment dated April 27, 2020 benign tumor, malignant potential tumor, early malignant tumor, moderate malignant tumor, or advanced malignant tumor. Use of a global standard, such as the 2000 WHO tumor pathology standard, allows for global understandings of the severity of disease by practicing physicians, as recognized by Modlin et al (¶ [0292]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitra et al (US 2010/0129874) teaches the use of epigenetic profiling of genetic material to identify cancer including gene expression, methylation and number of gene copies.
Feinburg et al (JP 2009/072197) teaches the diagnosis and classification of cancerous disease is determined from abnormal patterns of gene imprinting.
Eng et al (US 2008/0274457) teaches that select genes are tested in cells to determine genetic expression level changes leading to cancer and uses genetic diagnosis for classification of disease severity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667        

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667